Citation Nr: 9918854	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  99-07 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to August 27, 1997, 
for entitlement to service connection for post-operative 
spinal stenosis at L4-5, to include a determination as to 
whether there was clear and unmistakable error in a rating 
decision of June 10, 1994, which denied entitlement to 
service connection for a back condition.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from April 1951 to April 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1998 rating decision from the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for post-operative 
spinal stenosis at L4-5 with an evaluation of 60 percent 
effective August 27, 1997.  


REMAND

A hearing on appeal will be granted if an appellant requests 
one.  38 C.F.R. § 20.700 (1998).  An appellant will be 
granted a period of 90 days following the mailing of the 
notice that the appeal has been certified to the Board, but 
prior to the issuance of a decision by the Board, during 
which the appellant may submit a request for a personal 
hearing.  38 C.F.R. § 20.1304(a) (1998)

By letter dated in June 1999, the veteran was notified that 
his file was being certified to the Board for consideration 
of the issues on appeal.  By letter received in June 1999, 
the veteran requested a hearing before a Member of the Board 
via videoconference with the RO.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The RO should arrange a 
videoconference hearing before a 
Member of the Board at the Houston, 
Texas, RO. A copy of the notice to the 
appellant of the scheduling of the 
hearing should be placed in the 
record.

2. Thereafter, the case should be 
returned to the Board for appellate 
review, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









